ORDER
PER CURIAM.
AND NOW, this 23rd day of March, 1987, upon consideration of the Report and Recommendation of the Disciplinary Board dated November 7,1986, and the respondent’s Exceptions and Petition for Review of the said Report and Recommendation, it is hereby
ORDERED that respondent, JOHN E. KOCHEL, be and he is SUSPENDED from the Bar of the Commonwealth for a period of three months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board *450pursuant to Rule 208(g), Pa.R.D.E. The further request for oral argument is denied.
LARSEN, J., files a dissenting opinion.